Citation Nr: 0113218	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1997, which denied the veteran's application to 
reopen a previously denied claim of service connection for 
pes planus.  The Board denied the appeal in a decision dated 
in January 1999, and the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("Court").  In an Order dated in November 2000, the 
Court vacated the Board's decision, and remanded the issue to 
the Board for further action, pursuant to a motion filed by 
the appellee.  This decision/remand is issued in response to 
the directives contained in the order and motion for remand.  


FINDINGS OF FACT

1.  Service connection for pes planus was last denied by an 
unappealed rating decision of the RO in August 1990.  

2.  Evidence received since that determination bears 
substantially and directly on the matter in question, and has 
been found to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's final decision in August 
1990 is  new and material, and the veteran's claim of service 
connection for pes planus may be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine was denied by the RO in 
January 1989.  A subsequent application by the veteran to 
reopen his claim was denied by the RO in August 1990.  Those 
decisions are final.  38 U.S.C.A. §  7105 (West 1991); 
38 C.F.R. § 3.104 (2000).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  In considering 
whether there is "new and material evidence" under this 
standard, all evidence submitted since the last time that the 
claim was finally disallowed on any basis must be considered.  
Evans v. Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the August 1990 rating 
decision included service medical records, which were 
received by VA in November 1946.  On the veteran's induction 
examination in May 1943, it was reported that he had second 
degree pes planus which was not considered disabling. Service 
medical records reveal no evidence of complaints or findings 
of, or treatment for, any disorder of the feet or ankles. On 
separation examination in April 1946, it was reported that 
the veteran had non symptomatic second degree pes planus. It 
was noted that pes planus was incurred in service.

In September 1946, the veteran filed a claim for compensation 
benefits, including for a growth on the head, for which he 
claimed he was hospitalized for 14 days in August 1945, and 
for a scar on the left leg.  

In July 1988 the veteran filed a claim for service connection 
for flat feet which he stated began in April 1943.  He also 
stated that he had not filed a claim earlier, because he 
assumed his records did not exist because of the fire in the 
St. Louis record center in 1973.  In a statement dated in 
August 1988 he reported that he had seen a doctor 28 years 
earlier, but had not had subsequent medical treatment for his 
feet.

On VA examination in November 1988 the veteran complained of 
pain in the feet on weight bearing.  He stated that he was 
told he had flat feet in 1945 while in service.  Examination 
revealed that he had bilateral pes planus with normal 
mobility of the feet.  There was no evidence of impaired 
function.  The pertinent diagnosis was bilateral pes planus 
without obvious functional impairment.

In a rating action dated in January 1989 the RO denied 
service connection for flat feet on the grounds that the 
condition preexisted service and was not aggravated during 
service. The veteran was notified of that decision and did 
not file a notice of disagreement within one year of the date 
of notification of that decision.

VA out-patient clinic records dated from January to March 
1990 reveal that the veteran was seen in March 1990 
complaining of numbness in the toes at the first ray and the 
medial arch, greater on the left.  He also reported that his 
left fourth toe was painful.  Examination revealed that the 
second through fifth toes were contracted. There was pes 
planus with midfoot valgus and inversion at the ankles.  The 
assessment was pes planus with metatarsalgia.  He was given 
metatarsal pads and his feet were taped.  One week later he 
reported a 50 percent improvement in his symptoms.

In a rating action dated in August 1990 the RO denied service 
connection for pes planus on the basis that no new and 
material evidence had been submitted. The veteran was 
notified of, and did not appeal, that decision.

Evidence received since that determination includes an 
operative report from Alan Catanzariti, D.P.M., dated in 
September 1996, which reveals that the veteran underwent 
surgery for actineous deformity on the left with arthritis 
and degenerative joint disease and Les Franc (sic) joint on 
the left.  It was reported that he had "chronic pain with 
[Lisfranc] joint secondary to trauma which occurred 50 years 
prior."  The surgery was described as percutaneous tendo 
Achilles lengthening on the left with arthrodesis of Les 
Franc (sic) joint.

At a hearing before a hearing officer at the RO in July 1997, 
the veteran presented a written statement reporting that he 
injured his left ankle jumping from a 6x6 truck in service. 
He reported that the truck was being strafed and he had to 
jump from the vehicle while it was moving.  He testified that 
as he jumped from the truck, he felt excruciating pain come 
up through the center of his feet. He stated that he felt 
that something had broken. He reported that he put twigs in 
his boots to support his arches and walked around for several 
weeks with the twigs in his boots since no medical treatment 
was available. He related that he had been to several doctors 
since 1959 and got no help until one doctor recommended 
surgery. He had not had pain in the feet before jumping from 
the truck.

The veteran submitted a "History of Battery A," prepared by 
another member of Battery A of the 566th Anti Aircraft 
Artillery Battalion, in which he highlighted a portion 
referring to a convoy being strafed in France in December 
1944.

In a letter dated in September 1997 Dr. Catanzariti stated 
that he had treated the veteran for severe flatfoot 
deformity. He reported that surgery was done for an acquired 
flatfoot deformity secondary to a Lisfranc's joint injury.

This additional evidence, in particular the veteran's 
testimony that he sustained an injury to his feet in service, 
and current medical evidence positing a connection between a 
remote injury 50 years earlier and current disability, was 
not before the RO at the time of the August 1990 
determination.  Since it relates current disability for which 
service connection is claimed to an injury in service, it is 
"so significant that it must be considered in order to 
fairly decide the merits of a claim."  38 C.F.R. § 3.156(a) 
(1999); Hodge.  For the purpose of determining whether 
evidence is new and material, evidence is presumed credible 
and accorded full weight; the evidence is weighed and 
credibility assessed after the claim is reopened.  Justus v. 
Principi, 3 Vet.App. 510 (1993).  Accordingly, the claim is 
reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for pes planus is granted.


REMAND

Now that the veteran's claim is reopened, VA must make all 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim for benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Assistance mandated by VCAA 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. (to be codified at 38 U.S.C.A. 
§ 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The appellee's motion and the Court's order cited the Board's 
failure to consider the applicability of 38 U.S.C.A. 
§ 1154(b) in this case.  This statute provides a relaxed 
evidentiary standard of proof to determine service connection 
for disabilities incurred in combat.  See Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  Accordingly, a determination 
must be made as to whether the veteran was engaged in combat 
at the time of the claimed injury.  

The veteran has requested that morning and/or sick reports be 
obtained.  Although counsel for the Secretary argued that a 
heightened duty to assist necessitating development for such 
records was not indicated, the Court's order expressly 
declined to limit the readjudication to matters addressed in 
the Appellee's motion for remand.  Consequently, the veteran 
should be asked to provide a time frame for consideration, 
and the RO should obtain the records for the specified time 
period.

In addition, the veteran's private podiatrist should be asked 
to provide more information concerning his notation, on the 
September 1996 operative report, that the veteran had 
"chronic pain with [Lisfranc] joint secondary to trauma 
which occurred 50 years prior."  Specifically, he must be 
asked to provide the basis/rationale for this conclusion.

Moreover, a medical opinion as to whether pre-existing pes 
planus increased in severity during service and/or whether 
there was superimposed injury to the feet during service is 
needed.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide specific 
information as to the date, within a 
month, of his claimed injury to the feet 
in service.  

2.  If the veteran provides the requested 
information, the RO should request the 
Morning and/or Sick Reports for the 
specified time period, up to one month.

3.  The RO should obtain the complete 
clinical records of the veteran's 
treatment from A. Catanzariti, D.P.M.  If 
not reported in the treatment records, Dr. 
Catanzariti should be asked to provide the 
basis for his conclusion that the 
veteran's foot disability resulted from an 
injury 50 years earlier, and to explain 
the relationship, if any, of the 
disability shown in the 1996 and 1997 
notes to pes planus.  The rationale for 
his conclusions should also be provided.

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine whether he has 
pes planus or other disability of the 
feet which was incurred or aggravated 
during service.  The claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to a final opinion.  The 
examiner is asked to address the 
following matters:
? The current, correct diagnosis(es) for 
the veteran's disability(ies) of the 
feet; 
? Whether, based on the record, pre-
existing pes planus increased in 
severity in service; and, if so, 
whether such increase was due to 
natural progress;
? The likelihood (i.e., less likely than 
not or at least as likely as not) that 
any current disorder is consistent with 
the claimed inservice injury as 
described by the veteran; and whether 
such represented aggravation of pes 
planus, or a super-imposed injury.  
The report must include the rationale for 
all conclusions reached.  

5.  The RO should review the record and 
make a determination as to whether the 
veteran engaged in combat with the enemy.  
If so, the provisions of 38 U.S.C.A. 
§ 1154(b) must be applied in deciding the 
case.  If not, the RO must specifically 
make a finding that the veteran did not 
engage in combat with the enemy, and that, 
therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.  

6.  The RO must ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Thereafter, 
the RO must review the issue of 
entitlement to service connection for pes 
planus, in light of all evidence of 
record, both new and old.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



